Citation Nr: 1644830	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel






INTRODUCTION

The Veteran served on active duty, including from March 1997 to August 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran's now separately rated right foot plantar fasciitis is manifested by no more than moderate foot disability.

2.  The Veteran's now separately rated left foot plantar fasciitis is manifested by no more than moderate foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate initial rating of 10 percent, but not more, for right foot plantar fasciitis, previously rated as bilateral plantar fasciitis, are met as of September 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes (Code) 5099-5020, 5284 (2015).

2.  The criteria for a separate initial rating of 10 percent, but not more, for left foot plantar fasciitis, previously rated as bilateral plantar fasciitis, are met as of September 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Codes 5099-5020, 5284 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examinations in December 2012 and March 2014.  The VA examination reports are adequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The duties to notify and assist have been met.  

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's bilateral plantar fasciitis disability is rated 10 percent under 38 C.F.R. § 4.71a, Code 5099-5020.  There is no diagnostic code specifically applicable to plantar fasciitis, so the disability is rated by analogy under 38 C.F.R. § 4.71a, Code 5099-5020, synovitis, which is rated on limitation of motion of the affected part, in this case, Code 5284, which applies to other foot injuries.  38 C.F.R. § 4.20 (providing for rating by analogy).  The use of the "99" diagnostic code reflects that the disability is unlisted.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional diagnostic code is shown after the hyphen.  38 C.F.R. § 4.27.  

Other injuries of the foot are rated under Code 5284, with each foot being separately rated.  Under Code 5284, moderate foot injuries are rated 10 percent disabled.  A 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injures.  38 C.F.R. § 4.71a.  A note indicates that, with actual loss of use of the foot, a 40 percent rating is assigned.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A March 2010 private treatment record notes that the Veteran reported left foot symptoms consistent with continued plantar fasciitis.  She also reported some neurogenic-type symptoms with numbness about her big toe and pain around her surgical site.  MRI [magnetic resonance imaging] (November 2009) revealed some increased signal in the plantar fascia about 4cm distal to the calcaneus, which more than likely represents a previous surgery, but the fascia itself was felt to be intake.  The impression was probable continued recurrent plantar fasciitis.  A September 2011 private treatment record shows continued symptoms consistent with plantar fasciitis; left greater than right.  The medical provider in this instance noted that it appeared that significantly different procedures were performed based on the different incisions.  The left one caused significantly more problems than the right at that point.  The right was tolerable.  The left arch was lower than the right and the left foot was more everted.  The Veteran had hallux limitus on the left, but not right.  It was noted by the medical provider that there was uncertainty as to whether hallux limitus was due to the plantar fasciotomy that caused the arch to lower or if it was or even prior to the procedure.  

An October 2011 private medical report showed dorsal spurring was more at the base of the proximal phalanx and head of the first metatarsal.  X-rays taken October 2011 showed mild early degenerative changes of the first metatarsophalangeal joints (MTPJ).  

A July 2012 private treatment report shows the Veteran was seen for follow-up of pain in the plantar heels.  She reported that after she wears her orthotics for a long time, her heels hurt.  She was starting a new job and thinks she can wear her running shoes; it will be a desk job.  On physical examination, there was pain on palpation mainly under the plantar central heels bilateral, which was not severe.  She had 44 degrees of 1st MTPJ dorsiflexion, left and 65 degrees, right.  The left arch was lower than the right, she was previously diagnosed with hallux limitus, left.  The assessments were chronic plantar fasciitis, currently right greater than left despite having custom foot orthotics and previous fascia release, bilateral, hallux limitus, left, and left arch lower than the right arch.  

On December 2012 VA feet examination, the Veteran reported a long history of pain in her feet which started in 2002.  She had right foot surgery in 2005.  The left foot was not painful at that time, but became painful after limping due to right foot surgery.  She was treated with oral anti-inflammatories, multiple injections, physical therapy, taping and orthotics.  She had surgery on the left foot, post surgery in 2009.  She stated the civilian doctor did not do well with the surgery and now she has pain in both feet all the time.  She cannot exercise; she had difficulty walking.  On physical examination, her bilateral heel and arch were tender to palpation.  She did not have Morton's neuroma, metatarsalgia, hammer toes, bilateral weak foot, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  She used orthotics constantly.  Due to her bilateral foot disability, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays of the feet revealed abnormal findings.  She had calcaneal spur of the feet.  The diagnosis was bilateral plantar fasciitis, diagnosed in 2002.  Her bilateral foot disability did not impact her ability to work.  

On March 2014 VA examination, the Veteran reported her last injection for bilateral foot pain was 12 to 18 months ago.  It usually only provided a day of relief at best.  She complained of bilateral foot pain (5/10) upon first arising in the morning as well as during the day.  Activities such as climbing a ladder increased symptoms.  She had a dull ache with non-weight bearing.  She was able to walk a quarter mile and stand for a couple hours.  There was no pain on manipulation of the feet, or any indication of swelling on use.  Her symptoms were relieved by arch support (built up shoes or orthotics).  She does not use any assistive devices, other than corrective shoes or orthotics.

On examination there was no deformity, malalignment, drainage, tenderness, characteristic calluses, extreme tenderness of the plantar surfaces of the feet, edema, redness, heat, spasms, painful motion, abnormal movement, guarding movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weightbearing.  There was no inward bowing of the Achilles tendon.  There was no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  Due to her bilateral foot disability, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The examiner noted there was no loss of function with repetitive use; and the literature does not support a degree of further "repetitive use" or reported "flare-ups[.]"  Based on the clinical presentation, examination findings and the Veteran's reports the examiner could not determine without resorting to mere speculation, a more definite loss of function due to flare-ups or repetitive use over time except when said flare-up occurred during examination.  X-rays showed no degenerative or traumatic arthritis.  X-rays showed bilateral foot calcaneal spurs.  The diagnoses were bilateral plantar fasciitis, status post surgical release, and mild functional limitations.  The Veteran had bilateral pain on use of the foot.  Her bilateral foot disability did not impact her ability to work.  

An October 2014 VA primary care note reflects that the Veteran was followed by an outside primary care physician and podiatrist.  She has had problems with plantar fasciitis and her podiatrist (private) recommended new orthotics. 

In December 2014 the Veteran was seen at an orthotics clinic to fit a pair of custom molded foot orthotics in her shoes.  The orthotics were to be worn in the Veteran's shows to protect feet and assist in reducing foot pin.  

Initially, the Board notes that the Veteran is rated a single 10 percent for bilateral plantar fasciitis under 38 C.F.R. § 4.71a, Code 5284, which allows for each foot to be rated separately.  As such, separate 10 percent ratings for moderate right and left foot disabilities are warranted from September 1, 2007, the day following discharge.  Since the Veteran is already receiving 10 percent from the effective date for a single foot disability, the Board will take liberty to assign the right foot for benefits received for the purpose of separating the foot disabilities in order to assign a rating for the other foot.  Thus, a separate 10 percent rating is assigned for left foot plantar fasciitis from the same effective date, September 1, 2007.  

The Board will proceed with a determination as to whether the Veteran is entitled to a rating in excess of 10 percent for each foot disability.  Based on a review of the record, the Board finds that a disability rating in excess of the 10 percent each already assigned for the Veteran's right and left plantar fasciitis is not warranted.  The Veteran's right and left plantar fasciitis symptoms are pain and subjective complaints of limitations with walking and standing; climbing a ladder increased her symptoms.  

In order to warrant higher ratings than the current 10 percent, the symptoms of one or both feet would need to be moderately severe.  38 C.F.R. § 4.71a, Code 5284.  This is not the case here.  There is no basis for a finding of moderately severe symptoms.  The Veteran's symptoms are largely subjective.  She has reported 5/10 pain.  At the time of the March 2014 examination, she was able to walk a quarter mile and stand for a couple hours.  There was no pain on manipulation of the feet, or any indication of swelling on use.  Her symptoms were relieved by use of orthotics.  While her disabilities limited her ability to walk or stand for prolonged periods, there were no abnormalities due to weight-bearing.  She did not use any assistive devices, other than corrective shoes or orthotics.  Based on the above, the Board finds that the Veteran's bilateral plantar fasciitis results in no more than moderate disability.  As such, a rating in excess of 10 percent for bilateral plantar fasciitis is not warranted.

The Veteran is competent to report as to her symptomatology and history.  However, the Board finds that subjective pain that varied in severity does not more nearly approximate the symptomatology needed for an increase to a 20 percent rating under the criteria of Code 5284, because moderately severe injury to either foot is not shown by the competent and credible evidence of record.

The Board has considered whether a higher rating is warranted under any other code or a separate rating for either foot and find that the medical evidence of record does not reflect pes cavus (Code 5278), Morton's disease (Code 5279), hallux valgus (Code 5280), hallux rigidus (Code 5281), hammer toes (Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Code 5283).  Thus, evaluation under these rating codes is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.

Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral plantar fasciitis disability.  The Veteran's bilateral plantar fasciitis is manifested by varied levels of pain and the rating criteria contemplates this impairment.  As discussed above, a higher rating is available under the applicable diagnostic code, but the Veteran's disability is not productive of the manifestations that would warrant a higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board notes, however, that the Veteran has not argued for such a rating in this case, and there is no evidence to suggest that it is warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here there is no evidence of unemployability due to the Veteran's bilateral plantar fasciitis disability, and the Veteran has not raised the issue of TDIU.  Notwithstanding, the December 2012 and March 2014 VA examiners noted that the Veteran's foot disability did not impact her ability to work.  The Board has, therefore, considered the question, but the record does not warrant entitlement to TDIU.



ORDER

Entitlement to a separate initial rating of 10 percent, but not more, for right foot plantar fasciitis, previously rated as bilateral plantar fasciitis, is granted as of September 1, 2007, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate initial rating of 10 percent, but not more, for left foot plantar fasciitis, previously rated as bilateral plantar fasciitis, is granted as of September 1, 2007, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


